DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 9 February 2021, with respect to the specification objections and 35 U.S.C. 112 and 101 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of the Non-Final Office Action have been withdrawn. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0073975 to Engelbrecht et al., hereinafter Engelbrecht.

Regarding claim 7, Engelbrecht teaches a heartbeat detection device (Fig 1) configured to detect a heartbeat time from a sampling data string obtained by sampling an electrocardiographic waveform of a living body (para 0145) at sampling times with a time interval therebetween (para 0155), the heartbeat detection device comprising: a time different value calculation unit configured to calculate, for each of the sampling times, a time difference value between two consecutive sampling data involved in the sampling data strong (para 0173); an index value calculation unit configured to calculate, for each of the sampling times, an index value for a heartbeat detection based on the time difference values calculated by the time difference value calculation unit (para 0175-0176); a threshold setting unit configured to determine whether a peak of the index values that exceeds a current threshold is detected, configured to calculate, when consecutively detecting equal to or greater than a predetermined number of peaks, a threshold candidate based on an average value of most recent predetermined number of peaks among the peaks of equal to or greater than the predetermined number of peaks among the peaks of equal to or greater than the predetermined number that are being detected (para 0177-0180), and configured not to update the current threshold when the threshold candidate exceeds a threshold limit value, and configured to set a value obtained by averaging the current threshold and the threshold candidate as a new threshold when the threshold candidate does not exceed the threshold limit value (para 0181-0183); and a heartbeat time determination unit configured to set, when the peak of the index values exceeding a current threshold is detected, the sampling time of the peak as the heartbeat time (para 0183). 
Regarding claim 8, Engelbrecht further teaches wherein the heartbeat time determination unit compares, when detecting the peak of the index values exceeding a current threshold, a value of the peak with an index limit value, and does not set the sampling time of the peak as the heartbeat time when the value of the peak exceeds the index limit value, and sets the sampling time of the peak as the heartbeat time when the value of the peak does not exceed the index limit value (para 0188-0189).
	Regarding claim 15, Engelbrecht further teaches wherein the heartbeat time determination unit compares, when detecting the peak of the index values exceeding a current threshold, a value of the peak with an index limit value, and does not set the sampling time of the peak as the heartbeat time when the value of the peak exceeds the index limit value, and sets the sampling time of the peak as the heartbeat time when the value of the peak does not exceed the index limit value (para 0188-0189).
	Regarding claim 16, Engelbrecht further teaches wherein the index value calculation unit is configured to calculate the index value for each of the sampling times, by inverting a positive or negative sign of a value of a subtraction result that is obtained by subtracting a minimum value among the time difference values in a predetermined time domain before the time in which the index is calculated and time difference values in the predetermined time domain after the time in which the index is calculated (para 0008, 0210).
Regarding claim 17, Engelbrecht further teaches wherein the index value calculated unit is configured to calculate the index value for each of the sampling times, by inverting a positive or negative sign of a value of a subtraction result that is obtained by subtracting a minimum value among the time difference values in a predetermined time domain before the time in which the index is calculated and time difference values in the predetermined time domain after the time in which the index is calculated (para 0008, 0210). 
	Regarding claim 18, Engelbrecht further teaches wherein the threshold setting unit is further configured to set, as an initial threshold, a value based on a maximum value of the index values in an initial setting period (para 0178); and, when the peak of the index value exceeding the threshold is not detected for a predetermined time after initially setting the threshold or updating the threshold, return to the initial setting period to again carry out setting of the threshold (para 0179). 
	Regarding claim 19, Engelbrecht further teaches wherein the threshold setting unit is further configured to set, as an initial threshold, a value based on a maximum value of the index values in an initial setting period (para 0178); and, when the peak of the index value exceeding the threshold is not detected for a predetermined time after initially setting the threshold or updating the threshold, return to the initial setting period to again carry out setting of the threshold (para 0179). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792   

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792